IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA, )
V. Criminal Action No. 3:11CR49-HEH .,
LARRY ANTONIO BURLEIGH, 5
Petitioner.
MEMORANDUM OPINION

 

(Denying Motion for Reconsideration)

Larry Antonio Burleigh, a federal inmate proceeding pro se, filed this 28 U.S.C.
§ 2255 Motion (“§ 2255 Motion,” ECF Nos. 113, 116) arguing that his firearm
convictions and sentences are invalid under Johnson v. United States, 135 S. Ct. 2551
(2015).! By Memorandum Opinion and Order entered on April 15, 2019, the Court
concluded that Burleigh’s claim lacked merit and denied the § 2255 Motion. (ECF
Nos. 124, 125.) Burleigh has filed a Motion for Reconsideration under Federal Rule of
Civil Procedure 59(e).

The United States Court of Appeals for the Fourth Circuit has recognized three
grounds for relief under Rule 59(e): “(1) to accommodate an intervening change in
controlling law; (2) to account for new evidence not available at trial; or (3) to correct a
clear error of law or prevent manifest injustice.” Hutchinson y. Staton, 994 F.2d 1076,

1081 (4th Cir. 1993) (citing Weyerhaeuser Corp. v. Koppers Co., 771 F. Supp. 1406,

 

' Burleigh filed his original 28 U.S.C. § 2255 Motion on June 27, 2016. (ECF No. 113.) On
July 21, 2016, Burleigh filed an Amended 28 U.S.C. § 2255 Motion. (ECF No. 116.) For ease
of reference, the Court refers to these motions collectively as Burleigh’s § 2255 Motion.
1419 (D. Md. 1991); Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D.
Miss. 1990)).

Although Burleigh fails to identify on what ground he seeks relief, he apparently -
argues that Rule 59(e) relief should be granted to correct a clear error of law or to prevent
manifest injustice. Burleigh, however, fails to demonstrate that the Court committed any
error of law or that it is necessary to correct the prior decision in order to prevent
manifest injustice. See Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th
Cir. 1998) (noting that a “‘Rule 59(e) motion may not be used to relitigate old matters, or
to raise arguments or present evidence that could have been raised prior to the entry of
judgment.’” (quoting 11 Charles Alan Wright & Arthur R. Miller, Federal Practice and
Procedure § 2810.1, at 127-28 (2d ed. 1995))). Accordingly, Burleigh’s Motion for |
Reconsideration (ECF No. 127) will be denied. A certificate of appealability will be
denied.

An appropriate Order shall accompany this Memorandum Opinion.

HENRY E. HUDSON
Date: Ne, 16 2014 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
